DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to teach a method involving placement of an aeronautical structure which already has two hardpoints installed on an auxiliary structure including
measuring a deviation of a point where the laser beam strikes the coaxiality sensor located in the first of the two already installed hardpoints with respect to a local reference system of said coaxiality sensor;
coupling the coaxiality sensor in a second of the through holes with which the second of the two already installed hardpoints is equipped;
measuring a deviation of the point where the laser beam strikes the coaxiality sensor located in the second of the two already installed hardpoints with respect to a local reference system of said coaxiality sensor;
coupling the coaxiality sensor in one of the through holes with which one of the set of positioning elements is equipped;
measuring a deviation of the point where the laser beam strikes a corresponding positioning element of the set of positioning elements by obtaining its deviation with respect to the local reference system of the coaxiality sensor;
once the deviations with respect to the laser beam obtained in the preceding step are known, applying a correction algorithm to calculate necessary displacements to which the positioning element is to be subjected for proper alignment of the hardpoint associated with the corresponding positioning element;
shifting the positioning element according to a displacement value obtained in the preceding step, resulting in the positioning element being aligned;
taking a new reading of the position of the corresponding positioning element according to step g) above, and in the event of being considered unsuitable according to a previously established quality criterion, performing another calculation of the displacement of the set of positioning elements by repeating steps h) and i);
once it has been found that the alignment between the two already installed hardpoints and the corresponding positioning element is sufficient according to the previously established quality criterion, locking the position of said corresponding positioning element;
removing the coaxiality sensor from the already aligned positioning element and repeating steps f) to k) for the rest of the set of positioning elements; and
assembling the rest of the hardpoints to which the preceding steps b) to 1) of the method are then performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726